Case 4:05-cr-00178-MAC-KPJ Document 59 Filed 01/19/21 Page 1 of 1 PageID #: 129




 UNITED STATES DISTRICT COURT                                                                                                       EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA,                        §
                                                  §
 versus                                           §                                                                             CASE NO. 4:05-CR-178-MAC-CAN
                                                  §
 RONALD LOFTICE                                   §

                      ORDER ADOPTING REPORT AND
          RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the above-referenced criminal action, this Court having

 heretofore referred the request for revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration. The Court has received the Report of the United

 States Magistrate Judge pursuant to its order. Defendant having waived allocution before this

 Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the

 opinion that the findings and conclusions of the Magistrate Judge are correct.

          It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

 opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

 REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

 of Prisons to be imprisoned for a term of four (4) months of custody with four (4) months home

 detention to follow and an additional five (5) years of supervised release to follow home detention.

          IT IS SO ORDERED.

          SIGNED at Beaumont, Texas, this 19th day of January, 2021.


                                                      SIGNED at Beaumont, Texas, this 19th day of January, 2021.




                                                                                     ________________________________________
                                                                                                 MARCIA A. CRONE
                                                                                          UNITED STATES DISTRICT JUDGE




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
